

117 HR 1058 IH: Wireless Resiliency and Flexible Investment Act
U.S. House of Representatives
2021-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1058IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2021Mr. Kinzinger introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Middle Class Tax Relief and Job Creation Act of 2012 to amend the definition of eligible facilities request, to codify the 60-day time frame for certain eligible facilities requests, and for other purposes.1.Short titleThis Act may be cited as the Wireless Resiliency and Flexible Investment Act. 2.Codifying 60-day time frame for certain eligible facilities requests Section 6409(a) of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1455(a)) is amended—(1)in paragraph (1), by striking eligible facilities request for a modification of an existing wireless tower or base station that does not substantially change the physical dimensions of such tower or base station and inserting complete eligible facilities request for a modification of an existing wireless tower, base station, or eligible support structure that does not substantially change the physical dimensions of such tower, base station, or eligible support structure; (2)by amending paragraph (2) to read as follows:(2)Time frame(A)In generalNot later than 60 days after the date on which a State or local government receives a complete eligible facilities request described under paragraph (1), the State or local government shall approve such request.(B)Deemed approvalIf a State or local government does not approve an eligible facilities request by the date required under subparagraph (A), the request is deemed approved on the day after such date.(C)When request considered complete; received(i)When request considered complete(I)In generalFor the purposes of this paragraph, an eligible facilities request to a State or local government shall be considered complete if the requesting party has not received a written notice from the State or local government within 10 business days after the date on which the request is received by the State or local government—(aa)stating that all the information (including any form or other document) required by the State or local government to be submitted for the request to be considered complete has not been submitted; and (bb)identifying the information required to be submitted that was not submitted.(II)DefinitionIn this clause, the term received by the State or local government means—(aa)in the case of an eligible facilities request submitted electronically, on the date on which the request is transmitted; (bb)in the case of an eligible facilities request submitted in person, on the date on which the request is delivered to the individual or at the location specified by the State or local government for in-person submission; and(cc)in the case of an eligible facilities request submitted in any other manner, on the date determined under regulations promulgated by the Commission for the manner in which the request is submitted. (ii)When complete request considered receivedFor the purposes of this paragraph, a complete eligible facilities request shall be considered received on the date on which the requesting party submits to the State or local government all information (including any form or other document) required by the State or local government to be submitted for the request to be considered complete.; and (3)by adding at the end the following: (4)DefinitionsIn this subsection: (A)Eligible facilities requestThe term eligible facilities request means any request for modification of an existing wireless tower, base station, or eligible support structure that involves—(i)collocation of new transmission equipment;(ii)removal of transmission equipment;(iii)replacement of transmission equipment; or(iv)placement, modification, or construction of equipment that—(I)improves the resiliency of the wireless tower, base station, or eligible support structure; and(II)provides a direct benefit to public safety, such as—(aa)providing backup power for the wireless tower, base station, or eligible support structure;(bb)hardening the wireless tower, base station, or other eligible support structure; or(cc)providing more reliable connection capability using the wireless tower, base station, or eligible support structure.(B)Eligible support structureThe term eligible support structure means a structure that supports a personal wireless service facility at the time at which the eligible facilities request is made.(C)Personal wireless service facilityThe term personal wireless service facility means a facility necessary for the provision of—(i)commercial mobile service;(ii)commercial mobile data service (as that term is defined in section 6001 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401));(iii)unlicensed wireless service; and (iv)common carrier wireless exchange access service..3.ImplementationNot later than 180 days after the date of the enactment of this Act, the Federal Communications Commission shall issue final rules implementing section 2 of this Act, and the amendments made by such section.